
	
		I
		112th CONGRESS
		2d Session
		H. R. 4290
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2012
			Mr. McDermott (for
			 himself, Mr. Larson of Connecticut,
			 Ms. Berkley,
			 Mr. Levin,
			 Mr. Rangel,
			 Mr. Stark,
			 Mr. Lewis of Georgia,
			 Mr. Neal, Mr. Becerra, Mr.
			 Doggett, Mr. Thompson of
			 California, Mr.
			 Blumenauer, Mr. Kind,
			 Mr. Pascrell, and
			 Mr. Crowley) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  income exclusion for discharge of qualified principal residence indebtedness,
		  to provide exclusions from income for certain payments under the National
		  Mortgage Settlement, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homeowner Tax Fairness
			 Act.
		2.Extension of
			 income exclusion for discharge of qualified principal residence
			 indebtedness
			(a)In
			 generalSubparagraph (E) of
			 section 108(a)(1) of the Internal Revenue Code of 1986 is amended by striking
			 January 1, 2013 and inserting January 1,
			 2016.
			(b)Application to
			 certain agreementsSubparagraph (E) of section 108(a)(1) of such
			 Code, as amended by subsection (a), is amended by inserting before the period
			 the following: , or which is discharged after such date pursuant to an
			 agreement entered into before such date under the programs created pursuant to,
			 or using funds authorized by the Emergency Economic Stabilization Act of
			 2008.
			(c)Effective
			 date
				(1)Subsection
			 (a)The amendment made by
			 subsection (a) shall apply to discharges in taxable years beginning after
			 December 31, 2012.
				(2)Subsection
			 (b)The amendment made by subsection (b) shall
			 take effect on the date of the enactment of this Act.
				3.Extension of
			 deduction for mortgage insurance premiums
			(a)In
			 generalSubclause (I) of section 163(h)(3)(E)(i) of the Internal
			 Revenue Code of 1986 is amended by striking December 31, 2011
			 and inserting December 31, 2014.
			(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid or accrued after December 31, 2011.
			4.Exclusions
			 relating to National Mortgage Settlement payments
			(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to items specifically excluded from gross
			 income) is amended by inserting after section 139D the following new
			 section:
				
					139E.National
				Mortgage Settlement
						(a)General
				ruleIn the case of an individual, gross income shall not include
				any National Mortgage Settlement amount.
						(b)National
				Mortgage Settlement amount definedFor purposes of subsection (a), the term
				National Mortgage Settlement amount means, with respect to any
				amount received under the National Mortgage Settlement, an amount which
				is—
							(1)a payment for
				transitional assistance,
							(2)a payment from the Borrower Payment Fund
				under the National Mortgage Settlement to a borrower whose home was finally
				sold or taken in foreclosure after December 31, 2007, and before January 1,
				2012, or
							(3)a payment received as a result of a
				foreclosure or excess charge of interest that the United States Department of
				Justice has determined was not in compliance with the Servicemembers Civil
				Relief Act.
							(c)Disregard of
				refund of excess mortgage interest and related damagesIn the
				case of an individual, the amount of interest refunded and damages paid under
				the National Mortgage Settlement for excess charges of mortgage interest
				described in subsection (b)(3)—
							(1)shall be
				disregarded for purposes of this chapter, and
							(2)no adjustment of
				the deduction allowable under section 163(h) shall be made as a result of such
				refund.
							(d)National
				Mortgage SettlementFor purposes of this section, the term
				National Mortgage Settlement means any consent agreement entered
				into in settlement of the action entitled The United States of America,
				et al. against Bank of America Corporation, et al., filed in the United
				States District Court for the District of Columbia on March 12, 2012 (case
				numbered
				1:12-cv-00361-RMC).
						.
			(b)Denial of
			 business deduction for certain paymentsSection 162 of such Code
			 is amended by redesignating subsection (q) as subsection (r) and by inserting
			 after subsection (p) the following new subsection:
				
					(q)National
				Mortgage Settlement
						(1)In
				generalNo deduction shall be
				allowed under this chapter for any National Mortgage Settlement amount that was
				paid in exchange for a full release of the United States’ potential civil
				claims under the Servicemembers Civil Relief Act.
						(2)National
				Mortgage Settlement amountThe term National Mortgage
				Settlement amount has the meaning given such term by section
				139E.
						.
			(c)Clerical
			 amendmentThe table of sections for such part III is amended by
			 inserting after the item relating to section 139D the following new
			 item:
				
					
						Sec. 139E. National Mortgage
				Settlement.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after March 12, 2012.
			
